NO. 07-06-0292-CR

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL C

                                     DECEMBER 19, 2006

                              ______________________________


                           STEVE GEORGE SETTLES, APPELLANT

                                               V.

                              THE STATE OF TEXAS, APPELLEE


                            _________________________________

                  FROM THE 290TH DISTRICT COURT OF BEXAR COUNTY

                                   CAUSE NO. 2005CR3072

                    HONORABLE SHARON MACRAE, JUDGE PRESIDING1

                             _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                   MEMORANDUM OPINION


       Following an open plea of guilty, Appellant, Steve George Settles, was convicted of two

counts of aggravated sexual assault of a child and sentenced to life imprisonment.           In

presenting this appeal, counsel has filed an Anders 2 brief in support of a motion to withdraw.


       1
       Honorable Pat Priest, Jr., Senior Judge Sitting by Assignment, presiding over the
Appellant’s plea of guilty.
       2
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
We grant counsel’s motion and affirm.


       In support of her motion to withdraw, counsel certifies that she has diligently reviewed

the record, and in her opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.). Thus, she

concludes the appeal is frivolous. In com pliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court's judgment. Counsel has also shown that she sent a copy of

the brief to appellant and informed appellant that, in her view, the appeal is without merit. In

addition, counsel has demonstrated that she notified appellant of his right to review the record

and file a pro se response if he desired to do so. Appellant did not file a response. Neither did

the State favor us with a brief.


       We have reviewed the arguable ground addressed by counsel to determine whether

there was any error which could plausibly support an appeal. We have also conducted an

independent review of the entire record. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102
L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005). However, we have

found no reversible error and agree with counsel that the appeal is frivolous.


       Accordingly, counsel's m otion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.


                                                    Patrick A. Pirtle
                                                        Justice

Do not publish.


                                               2